Title: To Benjamin Franklin from Benjamin Austin, 25 October 1777
From: Austin, Benjamin
To: Franklin, Benjamin


Sir
Boston NE. 25th October 1777
The Important Conquest and Surrender of Genl. Burgoin and his whole Army to our Forces under the Command of Genl. Gates, has Induced the Council of this State to forward by Express an Account thereof to the Honble the Commissioners for American affairs at Paris; and as they have done my Son the Honor to be the bearer of this Intelligence, I beg leave Sir to address you in his favor, that you would be pleased to grant him your Friendship and Countenance which I shall Esteem as doing him great Honor and me a very particular favor: Your advice and Notice of him will give me great pleasure and Sattisfaction and am very happy that such a Friend to America in General, and this Town in particular, is on the Spot to advise and direct him. I beg leave to referr you to him for a more particular account of our affairs and am with the highest Esteem and respect Sir Your most Obedient and very humble Servant
Benja Austin
To: The Honble Doctr. Benjamin Franklin Esqr.
 
Addressed: The Honble. / Doctr. Benjamin Franklin Esqr / Paris
